Citation Nr: 0502767	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from October 1981 to 
October 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed a 
notice of disagreement in May 2003, the RO issued a statement 
of the case in December 2003, and the veteran perfected his 
appeal in February 2004.  

On April 13, 2004, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran claims that he has PTSD resulting from seeing a 
fellow soldier accidentally killed during active duty, or 
alternatively, that he has a psychiatric disability other 
than PTSD which was first manifested by a concussion and 
panic attacks following another vehicular accident during 
active duty.  

Post-service treatment records reflect that the veteran has 
been assessed or diagnosed as having (in part) PTSD, paranoid 
schizophrenia, mood disorder, and major depression.

Service medical records reflect that in conjunction with his 
September 1981 enlistment examination, the veteran denied any 
history of sleeping trouble, depression, excessive worry, 
memory loss, amnesia, nervous trouble, or periods of 
unconsciousness.  Psychiatric examination was normal.  

In November 1984, the veteran was noted to have a possible 
concussion after riding in a military vehicle.  The left side 
of his face was swollen and it was noted that he had been 
drunk and did not remember events surrounding the vehicle 
incident.  Although there was some concern as to whether he 
may have fractured his jaw, no psychiatric symptoms or 
conditions were noted with regard to this incident.  

At a March 1985 outpatient visit, the veteran reported having 
episodes of drinking until he blacked out.  He was assessed 
as having alcohol abuse.  At a July 1985 outpatient visit, he 
reported that he had not eaten in three days and that he had 
been drinking all the prior weekend.  He appeared confused, 
disoriented, and slothlike.  He slurred his speech and 
smelled of alcohol.  He was assessed as needing a 
psychological evaluation.  The veteran opted not to undergo a 
separation examination.  

In light of the current diagnoses of psychiatric conditions 
(including PTSD), and some evidence of possible psychiatric 
symptoms in service, a VA examination is necessary (as 
detailed below).  

Concerning his PTSD stressor, the veteran has asserted that 
in 1985, while serving on active duty in Bamberg, Germany, he 
witnessed the accidental death of a fellow soldier whom he 
had befriended (an assistant squad leader named [redacted] 
[redacted]).  Mr. [redacted] was apparently killed when the armored 
personnel carrier he was riding in flipped over during 
training exercises.  Service personnel records confirm that 
between December 1983 and September 1985, the veteran served 
as a carrier driver in Germany with the Headquarters & 
Headquarters Company, 1st Battalion, 52nd Infantry Regiment.  
Prior to the VA examination, an attempt to verify this 
stressor should be made.  

At his Board hearing, the veteran testified that he had been 
seen by a psychiatrist and other doctors at a post mental 
health clinic at Fort Stewart, Georgia, during active duty.  
No such psychiatric evaluation records are currently included 
with the veteran's service medical records.  However, the in-
service psychiatric treatment records of an active duty 
service member are sometimes kept separate from the remaining 
service medical records for privacy, and that may be the case 
here.  With any necessary assistance from the veteran, the 
AMC should contact the National Personnel Records Center 
(NPRC) and confirm that all of the veteran's service clinical 
records have been produced, including any and all records 
reflecting psychiatric treatment.  All logical follow-up 
development in this regard should be pursued.

In April 2004, the veteran submitted a copy of decision of 
the Social Security Administration (SSA), indicating that he 
had been awarded disability benefits for (in part) 
psychiatric conditions.  The RO has not attempted to obtain 
the veteran's SSA records, and these documents might prove 
pertinent.  Thus, the AMC should attempt to obtain from the 
SSA the administrative decision and medical records used as a 
basis to evaluate the veteran's claim for disability 
benefits.  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressor.  In particular, ask him if he 
can provide the exact date or at least 
the month of the deadly 1985 training 
accident.  Advise him that, if possible, 
he should provide names of other 
individuals who were at the accident 
scene.  Let him know that he can submit 
statements from fellow service members or 
others who witnessed or knew of the 
accident, or who can otherwise confirm 
the veteran's proximity to the accident.

2.  Regardless of any response from the 
veteran, contact the U.S. Armed Services 
Center for Research of Unit Records or 
appropriate entity and ask for written 
confirmation that a soldier named [redacted] 
[redacted] was killed in 1985 while training 
with the 1st Battalion, 52nd Infantry 
Regiment in Germany.  Other logical 
development based on information provided 
by veteran should be pursued.  

3.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all service medical and clinical 
records have been associated with the 
claims file, including any records 
reflecting psychiatric evaluation and/or 
treatment.  All logical follow-up 
development in this regard should be 
pursued and documented in the claims 
file.

4.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

5.  Thereafter, schedule a new VA 
psychiatric examination.  The examiner 
should review the veteran's medical 
history and the information concerning 
any verified stressors and conduct all 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

a.  Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?

b.  If the veteran does not have 
PTSD, does he have another 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this current psychiatric 
disability (i) had its onset in 
service or is otherwise related to 
incident(s) in service, or (ii) had 
its onset within one year after 
discharge in October 1985? 

6.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

7.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claim for service connection for a 
psychiatric disability to include PTSD.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence 
(including records associated with the 
claims file after issuance of the 
December 2003 statement of the case) and 
discussion of all pertinent regulations.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


